Citation Nr: 1802029	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for right leg shin splints.

2.  Entitlement to service connection for right leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from October 1983 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim for service connection due to lack of new and material evidence.  

The Board notes that the Veteran was scheduled for a videoconference hearing in May 2012, but the Veteran subsequently canceled his requested hearing.  This matter is therefore properly before the Board.

The issue of service connection for right leg shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought service connection for right leg shin splints, but was denied in a December 1993 rating decision.  The Veteran neither appealed the denial of this claim, nor submitted new and material evidence within a year of that rating decision.

2.  The evidence associated with the record subsequent to the December 1993 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  





CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for right leg shin splints is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right leg shin splints.  38 U.S.C. § 5108 (2012); 38 C.F.R.    § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection for right leg shin splints, which was initially denied by the RO in a December 1993 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.                  § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The only evidence considered at the time of the December 1993 rating decision were service treatment records (STRs), which established that the Veteran complained of and received treatment for shin splints in 1989 and 1991 while in service.  The Veteran's claim was denied because the RO found no current disability, nor chronicity or continuity of treatment.

Evidence added to the record since the December 1993 rating decision consists of additional post-service treatment records, as well as the Veteran's lay statements asserting that he has been treated for the condition since discharge.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the Veteran's lay statements, which are presumed credible for purposes of reopening his service connection claim, are material, as they speak to the unestablished fact of a current disability and continuity of treatment.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right leg shin splints is reopened.


REMAND

Although the claim for service connection for right leg shin splints has been reopened by the Board, the RO has not adjudicated that claim on the merits.  Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Before the RO adjudicates the merits of the Veteran's claim for service connection for right leg shin splints, however, further development is warranted.

The Veteran's STRs establish that the Veteran was treated for shin splints in 1989 and 1991.  In 1989 the Veteran reported intense pain in his right leg radiating to the posterior site of knee and ankle.  The pain was worse between the ankle and knee, with occasional general weakness and numbness.  The Veteran reported being unable to stand for prolonged periods.  A bone scan of the leg revealed the leg to be within normal limits.  The clinician assessed the Veteran with shin splints, and told the Veteran that the symptoms would relieve themselves. was told that with a shin splint it would go away.  In 1991, the Veteran again complained of shin splints that had been painful for over one month.

In a June 1993 VA examination, the Veteran reported a painful right leg with numbness.  He indicated that the symptoms had lasted since 1989.  However, the examiner concluded that the Veteran did not have a current disability that was etiologically related to service.

In the Veteran's May 2010 VA Form 9, the Veteran stated that he has been treated at the Pain Management Clinic for his condition since his discharge.  In May 2012, the Veteran submitted private treatment records from February 2010 showing treatment for right leg pain.   

VA sent the Veteran a May 2012 notification letter stating that a VA examination will be ordered.  To date, no such examination has been ordered.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the foregoing evidence, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that a VA examination that includes an opinion on whether the Veteran's current right leg symptomatology is related to service should be scheduled on remand.

Updated VA treatment and private records should also be obtained on remand, and the Veteran should be given an opportunity to identify any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include any records associated with treatment by the private physician who treated his right leg pain in 2012.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  After the development requested has been completed to the extent possible, schedule the Veteran for a VA examination.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

For the purposes of this opinion, please assume that the Veteran entered service in sound health. Keeping that assumption in mind, is it at least as likely as not (50 percent probability or more) that the Veteran's has a current right leg diagnosis that is etiologically related to his in-service treatment for shin splints?  Please explain why or why not, specifically considering and discussing the Veteran's 1989 and 1993 treatment for symptoms of right leg shin splints, and his 2012 treatment for right leg pain.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


